 

Payment Deferral and Acceptance Agreement

 

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Cardax, Inc. (the “Company”) and the undersigned (the
“Payee”) hereby agree to satisfy certain payment obligations as provided in this
Payment Deferral and Acceptance Agreement (this “Agreement”) with full force and
effect as of the Effective Date noted below (the “Effective Date”).

 

1. Payment in Stock or Grant of Options.

 

1.1. Notwithstanding the obligations of the Company to pay compensation or
service fees to the Payee, the Company shall have the right and option to pay
and discharge 50% of its obligations for the compensation or service fees that
accrue during any fiscal quarter commencing after June 30, 2015 that has not
been paid by cash as provided in this Section 1 if, in the determination of the
Board, the Company does not have sufficient cash resources to pay such amounts
in cash when due.

 

1.2. 50% of the amount that as of the end of any fiscal quarter is due and
payable and has not been paid in cash shall be paid by the Company issuing
common stock, par value $0.001 per share (“Common Stock”) at the Quarterly Value
or granting nonqualified stock options to purchase Common Stock so that the
number of shares or options, valued at the Quarterly Value, is equal to 50% of
the unpaid cash amount as of such fiscal quarter.

 

1.3. The initial exercise price for such options granted in accordance with
Section 1.2 will be the closing price of the Common Stock as of the end of the
applicable quarter, which shall be the date that any such options are granted;
provided, that if such closing price is 90% or less of the closing price of the
immediately prior trading date, then the initial exercise price shall be the
greater of (x) the closing price as of the end of such quarter or (y) the 5 day
volume weighted average closing price (“VWAP”) for the 5 trading days ending on
the last trading day of such quarter.

 

1.4. For the purposes of this Agreement, the term “Quarterly Value” shall mean
the value as of the end of the applicable quarter using the 20 day VWAP as of
the end of such quarter. The value of stock options will be determined by the
Company using a Black Scholes model for such 20 day VWAP with such other factors
as are appropriate to accurately calculate the value of the stock options as of
the end of quarter.

 

2. Payment of 2015 Arrears.

 

2.1. 50% of the amount of the accrued and unpaid obligations (“Deferred
Obligations”) to the Payee that has accrued for the period after December 31,
2014 to and including June 30, 2015 is equal to amount set forth below.

 

2.1.1. “First Quarter Amount” being 50% of the amount that has accrued after
December 31, 2014 to March 31, 2015, inclusive: $12,565.44.

 

2.1.2. “Second Quarter Amount” being 50% of the amount that has accrued from
April 1, 2015 to June 30, 2015, inclusive: $8,115.18.

 

 

 

 

2.2. Each of the First Quarter Amount and the Second Quarter Amount shall be
discharged in full by the Company granting the Payee a non-qualified option to
purchase the number of shares of Common Stock with an initial exercise price
equal to the following:

 

2.2.1. with respect to the First Quarter Amount: $0.32 per share; and

 

2.2.2. with respect to the Second Quarter Amount: $0.20 per share.

 

3. Other terms of the Stock Options. Stock options that are granted under
Section 1 or Section 2 of this Agreement shall be fully vested, have the same
anti-dilution protection as provided in the Company’s Class A Warrants and have
a 5 year term from the date that such option is granted to the Payee.

 

4. Release. Payee hereby irrevocably waives all payment defaults that are the
subject of this Agreement, and any rights related thereto.

 

- 2 -

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Supplement as of the date first written above.

 





  COMPANY:       Cardax, Inc., a Delaware corporation       By: /s/ David G.
Watumull   Name: David G. Watumull   Title: Chief Executive Officer        
PAYEE:         JBR Business Solutions, LLC         By: /s/ John B. Russell  
Name: John B. Russell   Title: Managing Partner        

EFFECTIVE DATE:

      June 30, 2015

 

 

 

 

The parties agree that the following options are being issued on June 30, 2015
with respect to the First Quarter Amount and the Second Quarter Amount:

 

Period   Shares of Common Stock   Initial Exercise Price           First Quarter
Amount   59,835   $0.32 per share Second Quarter Amount   62,424   $0.20 per
share

 

 

 

